EXHIBIT 10.35

 

 

TERADYNE, INC. 2006 EQUITY AND CASH COMPENSATION INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT AND TERMS FOR U.S. RECIPIENTS

 

 

Name:

Employee ID:

In granting stock options, Teradyne, Inc. (“Teradyne”) seeks to provide
employees with incentive to help drive Teradyne’s future success and to share in
the economic benefits of that success. We all look forward to your contributions
to that effort.

In recognition of your contributions to Teradyne, you have been granted a stock
option award consisting of the right to receive up to xx shares of Teradyne
common stock upon exercise of this option in accordance with its terms. This
stock option grant was approved effective [—] (the “Effective Date”). The Stock
Option Grant Details applicable to this stock option grant are listed below.

This stock option grant is subject to the Stock Option Terms attached hereto and
the terms of the Teradyne, Inc. 2006 Equity and Cash Compensation Incentive Plan
(the “Plan”). Stock options covered by this award will be exercisable over time
as described in and subject to the vesting conditions of the attached Stock
Option Terms.

The Plan prospectus, consisting of a “Participant Information” document that
summarizes the Plan and the complete Plan, is available on “In-Site,” Teradyne’s
internal Web site. To access the information, go to
http://cms.corp.teradyne.com/insite/FunctionsGroups/GeneralAdministrative/HumanResources/GLOBALPOLICY/

EquityCompensationOptionsRSU%E2%80%99s/index.htm.

Please note that printed versions of the Plan prospectus documents are available
to you, at no charge, upon request to HR Service Center, Teradyne, Inc., 600
Riverpark Drive, North Reading, MA 01864, (978) 370-3041.

 

    TERADYNE, INC. Stock Option Grant Details:     Grant Date/Effective Date:
[—]     Number of Shares under Option: [xx]     Per Share Option Price/FMV on
Grant Date: [$—]         LOGO [g651046ex10_35pg01.jpg]     Charles J. Gray    
V.P., General Counsel and Secretary (2014 Stock Option)     Grant #    



--------------------------------------------------------------------------------

 

STOCK OPTION TERMS FOR U.S. RECIPIENTS

1. Option Grant, Exercise and Vesting.

(a) Option Grant. Teradyne, Inc. hereby grants to the recipient an award (this
“Award”) of nonstatutory stock options (the “Stock Options”) under the Teradyne,
Inc. 2006 Equity and Cash Compensation Incentive Plan (the “Plan”). The Stock
Options represent the right of the recipient to purchase that number of shares
of Teradyne common stock set forth in the Notice of Stock Option Grant and Terms
(the “Notice of Grant”) attached hereto upon satisfaction of the terms set forth
in this Agreement. This Award is governed by and subject to the terms of the
Plan, the Notice of Grant and this Agreement.

Capitalized terms used but not otherwise defined herein will have the meaning
set forth in the Notice of Grant or the Plan. In the event of any
inconsistencies or differences between the Plan and these terms, the Plan shall
prevail. The terms governing this Award are intended to comply with all
applicable laws and regulations.

(b) These Stock Options vest and become exercisable yearly on the anniversary of
the Effective Date. None of the Stock Options subject to this Award will be
vested or exercisable on the Effective Date. Except as provided in (d) below,
25% of the Stock Options granted will vest and become exercisable on the first
and each of the three subsequent anniversaries of the Effective Date until the
total grant is fully vested and exercisable on the fourth anniversary of the
Effective Date. The Committee shall have the right to accelerate the date that
any installment of this Award becomes vested and exercisable, including, but not
limited to events such as disability, death, retirement or upon the acquisition
of control of Teradyne by another entity.

(c) After Stock Options become exercisable, they can be exercised at any time
prior to and on the Option Expiration Date. This Award expires at the close of
business at Teradyne’s headquarters on the date that is seven years from the
Effective Date (the “Option Expiration Date”). This Award may expire earlier if
the recipient’s employment or other business relationship terminates, as
described below.

(d) This Award will not vest further after termination of employment or other
business relationship except in limited certain circumstances. If the
recipient’s employment or business relationship with Teradyne or any Subsidiary
terminates for any reason except disability or death, then this Award will not
vest after the recipient’s employment or other business relationship ends and
this Award will automatically expire at the close of business at Teradyne’s
headquarters on the date ninety (90) days after the recipient’s termination
date, or if earlier, the Option Expiration Date. If the recipient’s employment
or other business relationship with Teradyne or a Subsidiary ends on account of
permanent disability or death, the unvested portion of this Award which would
have vested under the applicable rule stated in (b) above shall automatically
become vested in full on the date of the recipient’s termination of employment
or business relationship on account of permanent disability or death and the
vested portion of this Award may be exercised in accordance with Section 11(a)
of the Plan until the earlier of the close of business at Teradyne’s
headquarters on the date that is one year subsequent to the recipient’s
termination due to permanent disability or death or the Option Expiration Date.

Employment or another business relationship shall be considered as continuing
uninterrupted during any bona fide leave of absence (such as those attributable
to illness or military obligations) provided that the period of such leave does
not exceed 90 days or, in the case of an employee, if longer, any period during
which the employee’s right to reemployment is guaranteed by statute. A bona fide
leave of absence with the written approval of the Committee shall not be
considered an interruption of employment or other business relationship,
provided that such written approval contractually obligates Teradyne or a
Subsidiary to continue the recipient’s employment or other business relationship
after the approved period of absence.

2. Procedure for Exercising Stock Options.

(a) Stock Options are exercised by giving written notice to Teradyne in the form
(or by such other procedures as) specified by the Committee stating the election
to exercise, specifying the number of shares as to which Stock Options are being
exercised and paying Teradyne the full option price for such shares, plus any
applicable Tax-Related Items (as defined in Section 6 below). Payment can be
made to Teradyne by a combination of cash, certified or

 

2



--------------------------------------------------------------------------------

bank check, or personal check (in each case in United States dollars), or by
delivery of shares of Teradyne common stock having a Fair Market Value equal as
of the date of the exercise to the cash exercise price of the Option, provided
that such shares were not acquired by the Participant in the prior six months,
or through a broker-dealer sale and remittance procedure pursuant to which the
recipient shall provide written irrevocable instructions to a brokerage firm to
effect the immediate sale of some or all of the purchased shares and remit to
Teradyne sufficient funds to cover the aggregate exercise price payable for the
purchased shares, plus any applicable Tax-Related Items designated by Teradyne,
and shall provide written directives to Teradyne to deliver the purchased shares
directly to such brokerage firm to complete the sale transaction, provided that
such process is consistent with and permissible under applicable law.

(b) The recipient shall not have any rights as a stockholder in, to or with
respect to any shares which may be covered by this Award (including but not
limited to the right to vote or to receive dividends) until the issuance of
shares to the recipient upon exercise of the Stock Options. All shares issuable
upon exercise of the Stock Options will be transferred or issued to the
recipient (or his or her estate, in the event of death) promptly upon exercise.

(c) With regard to any Stock Option exercises, Teradyne will not be required to
transfer or issue any shares until arrangements satisfactory to it have been
made to address any Tax-Related Items and withholding requirements which might
arise by reason of the Stock Option exercise. Teradyne will pay any transfer or
issue tax and deliver the shares purchased.

3. Assignment and Transferability. This Stock Option may not be assigned or
transferred (except by will or the laws of descent and distribution) other than
as provided in Section 11(a) of the Plan.

4. Capital Changes and Business Succession. Section 3(c) of the Plan contains
provisions for adjusting (or substituting) the number and class of securities,
vesting schedule, exercise price and other terms of outstanding stock-based
awards granted under the Plan if a recapitalization, stock split, merger, or
other specified event occurs and the Committee determines that an adjustment (or
substitution) is appropriate. In that event, the recipient will be notified of
the adjustment (or substitution), if any, to this Award.

5. Employment or Business Relationship. Granting this Award does not imply any
right of continued employment or business relationship with Teradyne or its
Subsidiaries, and does not affect the right of the recipient, Teradyne or its
Subsidiaries to terminate the recipient’s employment or a business relationship
at any time.

6. Tax Obligations.

(a) Responsibility for Taxes. The recipient acknowledges that, regardless of any
action taken by Teradyne or, if different, the recipient’s employer (the
“Employer”), the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to the recipient’s participation in the Plan and legally applicable to
the recipient (“Tax-Related Items”), is and remains the recipient’s
responsibility and may exceed the amount actually withheld by Teradyne or the
Employer. The recipient further acknowledges that Teradyne and/or the Employer
(1) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Stock Options, including,
but not limited to, the grant, vesting or exercise of the Stock Options, the
subsequent sale of shares acquired pursuant to such exercise and the receipt of
any dividends or other distributions, and (2) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the Stock Option
to reduce or eliminate the recipient’s liability for Tax-Related Items or
achieve any particular tax result. Further, if the recipient is subject to
Tax-Related Items in more than one jurisdiction between the Effective Date and
the date of any relevant taxable or tax withholding event, as applicable, the
recipient acknowledges that Teradyne and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.

(b) Tax Withholding. Prior to the relevant taxable or tax withholding event, as
applicable, the recipient agrees to make adequate arrangements satisfactory to
Teradyne and/or the Employer to satisfy all Tax-Related Items. In this regard,
the recipient authorizes Teradyne and/or the Employer, or their respective
agents to satisfy the obligations with regard to all Tax-Related Items by
withholding from proceeds of the sale of shares acquired at exercise of the
Stock Options. Teradyne shall withhold or account for Tax-Related Items at
minimum applicable rates. Alternatively, Teradyne, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit or
require the recipient to satisfy the recipient’s obligations for Tax-Related
Items, in whole or in part (without limitation) by delivery of cash or check to
Teradyne or the Employer.

 

3



--------------------------------------------------------------------------------

7. Compliance with Laws. Shares to be issued under this Award are currently
registered under the United States Securities Act of 1933, as amended. If such
registration is not in effect at the time of vesting, the recipient will be
required to represent to Teradyne that the recipient is acquiring such shares as
an investment and not with a view to the sale of those shares. Notwithstanding
any other provision of the Plan or the Agreement, unless there is an available
exemption from any registration, qualification or other legal requirement
applicable to the shares of common stock, Teradyne shall not be required to
deliver any shares of common stock issuable upon exercise of the Stock Options
prior to the completion of any registration or qualification of the shares under
any local, state, federal or foreign securities or exchange control law or under
rulings or regulations of the United States Securities and Exchange Commission
(“SEC”) or of any other governmental regulatory body, or prior to obtaining any
approval or other clearance from any local, state, federal or foreign
governmental agency, which registration, qualification or approval Teradyne
shall, in its absolute discretion, deem necessary or advisable. The recipient
understands that Teradyne is under no obligation to register or qualify the
shares with the SEC or any state or foreign securities commission or to seek
approval or clearance from any governmental authority for the issuance or sale
of the shares. Further, the recipient agrees that Teradyne shall have unilateral
authority to amend the Plan and the Agreement without the recipient’s consent to
the extent necessary to comply with securities or other laws applicable to
issuance of shares.

8. Governing Law and Venue. The Award and the provisions of this Agreement are
governed by, and subject to, the laws of the Commonwealth of Massachusetts,
without regard to the conflict of law provisions, as provided in the Plan. For
purposes of litigating any dispute that arises under this Award or this
Agreement, the parties hereby submit to and consent to the jurisdiction of the
Commonwealth of Massachusetts, agree that such litigation shall be conducted in
the courts of Middlesex County, or the federal courts for the United States for
the District of Massachusetts, where this grant is made and/or to be performed.

9. Electronic Delivery and Acceptance. Teradyne may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The recipient hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by Teradyne or a
third party designated by Teradyne.

10. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

11. Imposition of Other Requirements. Teradyne reserves the right to impose
other requirements on the recipient’s participation in the Plan, on the Stock
Options and on any shares of common stock acquired under the Plan, to the extent
Teradyne determines it is necessary or advisable for legal or administrative
reasons, and to require the recipient to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

12. Waiver. The recipient acknowledges that a waiver by Teradyne of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by the
recipient or any other recipient.

13. No Advice Regarding Grant. Teradyne is not providing any tax, legal or
financial advice, nor is Teradyne making any recommendations regarding the
recipient’s participation in the Plan, or the recipient’s acquisition or sale of
the underlying shares of common stock. The recipient is hereby advised to
consult with his or her own personal tax, legal and financial advisors regarding
his or her participation in the Plan before taking any action related to the
Plan.

 

4